Case 8:19-cv-01210-CEH-SPF Document 55-4 Filed 05/29/20 Page 1 of 2 PageID 3782




                      EXHIBIT C
                            Declaration of Ari S. Bargil
                 in Support of Plaintiffs’ Unopposed Motion for Leave
        to Supplement the Record on Summary Judgment with Additional Exhibits
         Case 8:19-cv-01210-CEH-SPF Document 55-4 Filed 05/29/20 Page 2 of 2 PageID 3783


What additional training or experience do you desire to improve overall performance?

Continue to attend F.A.C.E. (Florida Association of Code Enforcement) training conferences. I just returned from a
F.A.C.E conference (June 2018), and made some new, local Code Enforcement contacts, and found this training
valuable with a variety of interesting topics, all which can assist in job enrichment.

    Section 2: Accomplishments - Include any significant events that you completed/participated in during the rating
    period.

                                                          ACCOMPLISHMENTS

     1       Code Enforcement Department opened almost 1K cases in 2017 and took 465 to the DCEB. Provided
             testimony at DCEB hearings and work with members of the Board and City Attorney for resolution.
     2       Code Enforcement Department worked to identify chronic nuisance properties and properties with liens
             over $100K.
     3       Assisted in over $1 million revenue returned to the City in code enforcement lien fees and settlements.
     4       Assisted in Hurricane Irma post-recovery efforts.
     5

Section 3: Performance Goals/Objectives - in this section, include any goals (what needs to be achieved) and
objectives (how goals will be achieved} that were set by you and your supervisor during the rating period or that you
desire to accomplish in the new evaluation period. Goals and objectives should be specific, measurable, attainable,
realistic and time-targeted. Requests for additional training or certifications can also be included in this section. You
should have no more than five, but at least two.

3A: Performance Goals/Objectives (Current Evaluation Period)- discuss the status of the goals and objectives that
    were set by you and your supervisor at the beginning of or during the rating period.

                                                                               RESULT
                          PERFORMANCE GOAL/OBJECTIVE                   (COMPLETED/ONGOING/N             COMMENTS
                                                                           OT COMPLETED)
             Inspect residential and commercial properties on a
     1       regular basis for compliance with City ordinances.
                                                                               Ongoing
             Prepare and issue notices of violation; present cases
             to the Code Enforcement Board as required. Perform
     2                                                                         Ongoing
             follow-up inspections and prepare affidavits of
             compliance as applicable.
             Maintain inspection records with accuracy; enter
     3       inspection results into computer. Communicates with               Ongoing
             property owners to discuss inspection results.
             Attend classes, seminars, workshops, to enhance job
    4                                                                          Ongoing
             knowledge and skills as required.


3B: Performance Obiectives/ Goals for the next Evaluation Period)- list any goals and objectives that you wish to
    accomplish for the upcoming year; some of these goals may be carried over from the prior year.

I
I                                                                                                      ANTICIPATED
I                                        PERFORMANCE GOAL/OBJECTIVE
                                                                                                     COMPLETION DATE

     1
     2
